[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE (No. 101) AND OBJECTION TO MOTION TO STRIKE (No. 104)
The defendant moves to strike the second count of the plaintiff's complaint.
"There is a wide difference between negligence and a reckless disregard of the rights or safety of others, and a complaint should employ language explicit enough to clearly inform the CT Page 14793 court and opposing counsel that reckless misconduct is relied on." Kostiuk v. Quality, 159 Conn. 91, 94 (1970), quoting Brockv. Waldron, 127 Conn. 79, 81 (1940). See also Bishop v. Kelly,206 Conn. 608 (1988)
Paragraphs 5a and 5b are legally insufficient. The plaintiff has presented no factual allegations in paragraphs 5a and 5b to distinguish the negligence allegations from any claims of reckless conduct. Accordingly, the motion to strike the second count is granted.
The motion to strike the prayer for relief, "B", seeking double or treble damages, is granted.
SANDRA VILARDI LEHENY, J.